Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3278 Page 1 of 59




                     Exhibit 6
                             Exhibit 6 Page 185
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3279 Page 2 of 59




                  lI|LlTlwE
                  E        REPoRTING + TRIAL SERVIcES




                         Transcript of the TestimonY of :
                                      Michael Lee
                                              K.J. P.

                                                 V


                                     County of San Diego

                                      February 24,2017

                                            Volume      I




                          p: 877.771 .33I Z I F, 877.561.5538 I litivate"com


                              Exhibit 6 Page 186
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3280 Page 3 of 59




            Michael Lee                                                        February 24,2017

       1             O       At some point did you hear a call for cover
       2      at B3B5 Holden          Road?

       3             A       Yes.
       4             O       What was your      unit designator that night?
       5             A        Should be 50 Paul 1-. 5-0 Paul 1 Charles.
       6                     MR.    DEAN:     Can you     say all- that again?
       7                      THE WITNESS:       .F'IVC   zero Paul 1 Charles.
       o      BY MR. McBRIDE:
       9             O                that call- go out, what did
                              When you heard
      r0      that   that cover caII go out, what. did You do?
      1l-          A  Got in my car I went to the call.
      I2           O  How long did ir take you to get there'

      13      about      ?

      L4             A   I'd have to probably have view the CAD
      15      But t.hat. can be off as wefl because' you know
      L6      dispatcher is trying to keep up with typing things
      L1       in.       So f couldn't tell        You-

      1B             O  Is it
      L9             A  I can give you an approximation by counting
      20       minutes off that but
      2T            O AII right.
      22                Is it your practice to usually    when you

      23       arrive on scene to use your MDC to log on scene or
      24       to air it over the radio?
       25          A     It dePends.

                                                                                            Page 31
                         LITIVATE REPORTING + TRIAL SERVICES | 877.771'3312I litivate'com

                                     Exhibit 6 Page 187
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3281 Page 4 of 59




            Michael Lee                                                     February 24,2017

      1       in the last two Years?
      2           A    Not. rea11Y.
      3           O    How much did You weigh at the time?

      I            A       About    , -15 -
                                   7'7 0

       q
                   O       And are You right or left-handed?
       6           A       Right-handed.
       7           O       So when you got there on scene, what did
       a      you see outside?
       9          A    I got on scene' a house that I was run
     10       up      running uP to.
     1_1            O    Were there any other backup units arriving
     L2       at the same time?
     13            A   Yes.
      L4           O   Did you see any backup units that had
      1-5     arrived before you?
      L6           A   Not that I can    I don't believe sor no.
      I1           O   I guess    I know it would be difficult for
      18      you to tell     which units were backup and which were
      L9       original.
      20                But did You see any cars       any patrol

      2L       vehicles t.here t.hat. had their lights on that were
      22       alreadY parked when You Pu1led uP?
      23           A    Not that I can recall' no.
      24           O    So what did You do when You got there                ?


      25            A      Ran to the front of the house.

                                                                                         Page 33
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771'3312 | litivate.com

                                   Exhibit 6 Page 188
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3282 Page 5 of 59




            Michael Lee                                                        February 24,2017

      1            O       Were there any other deputies runni-ng to
      a
      z-      the house at the same time             You were?

      3            A        Yes.
      4                     Did you recognize any of          them?

      5            A        Yes.
       6           u        Who were they?
      1            A        Deputy Tenni-son and Deputy Allen.
       B           O        Al-1 right..     And were they in front of You
       9      or behind you?
     r-0          A    Next to me.
      11          O Where did you qo? Did you head for the
      L2      driveway or the front. door?
      13           A   I went up the driveway to the front door'
      I4           O   Okay. And was the front door open or
      15      closed?
      L6            A       It was locked.
      L'7                   What happened next?
      18            A       Deputy Tennison kicked the door open.
      !9            O       Did Deputy Tennison say anything before
      20       kicking the door         open?

      2L            A       No.

      22            O        Why   did you go to the front door as             oPPosed

      23       to the garage?
      24            A   I always go through   not always. But the
      25       first place I go toa     toahouse is the front

                                                                                            Page 34
                       LITIVATE REPORTING + TRIAL SERVICES I 877.771 .3312 | litivate.com

                                    Exhibit 6 Page 189
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3283 Page 6 of 59




            Michael Lee                                                        February 24,2017

       1      door.
       2           O         Was t.he garage     door   oPened?

                   A         Yes.
       4           O         Was    inside of the garage did you see                an

       5      interior       door open as wel-I?
       6           A         No.

       1           O    Could you hear anything when you showed up
       B      in t,he front Yard?
       9           A    No.

      10           O     You didn't hear screaming or anything like
      11      that. ?
      1,2          A         No.

      13          O    How long did it take Deputy Tennison to
      I4      kick the front door in?
      15          A    Seconds.
      L6          O    Did you help Deputy Tennison kick the front
      L7      door in?
      18         A           No.

      I9          O What happened after Deputy Tennj-son kicked
      20      the front door?
      2L          A    We went in.

      22          O And what did you see when you got inside?
      23          A    Ran inside, started hearing the yelling and
      24       then we went down the hallwaY.
      25           O    So you could hear Yelling?

                                                                                            Page 35
                        LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                    Exhibit 6 Page 190
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3284 Page 7 of 59




           Michael Lee                                                           February 24,2017

       1           A            Yes.
      z            O  AII right.
       3              And then you arrived at a hallway. What
       4     did you see     wel1, you arrived at a hallway with
       5     some deput.ies?
       6           A            I didn't see the deputies yet
       1            t)          You did not?
       o
       U           A            (Witness shakes head. )
       9            u Eventually you got to the hallway with
      10     deputies and Mr. Phounsy?
      11            A           Yes.
      t2            o           What did you see when you first           got to the
      13     hallway?
      L4            A           Blood.
      15            U           All right.       ,What efse did
                                                                you see?
      76            A           The deputies.
      I1            n           How many       deputies were already there in the
      18     hal   J-way    ?


      19            A           I just    SAW    the    obviously, to two. But. I
      20     was focused           on one       of the deputies' backs. I don'L
      2I     know whose back              ir    was.
      22            O           So when    you ran inside did you run ahead of
      23     Deputy Tennison,              or    was   he ahead of you?
      24            A           I was ahead of him.
      25            t!          So you were actually the first            deputy, to

                                                                                             Page 36
                         LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                       Exhibit 6 Page 191
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3285 Page 8 of 59




           Michael Lee                                                      February 24,2017

      t-     your knowledge, in the house?
      2          A    It was either tied between me and Allen.
      3          O    All right. Allen actually had entered
      4      through the garage?
       5         A    Mm-hmm. He left t.he front door area.
       6         O    I see.
       1              So, when you got to the front door area, it
       a     was You, Deputy Tennison, and DePutY Allen?
       9          A          Yes.
      10          O          And then Deputy Allen peeled off to go
      11     towards the garage?
      L2          A          Yes.
      13          O    I see. So when you arrived at the hallway
      I4     that included Mr. Phounsy, dj-d you see Deputy
      15     Coflins and Deputy Krull in t.here?
      16         A     I assumed it was them because I don't
      L1     know whose back I was lookinq dt, but it was one of
      10
      AU     them.
      t9           O         Okay. You only saw one deputy in the
      20     hal lway    ?

      2I           A  No. Two.
      22         O    I see. But. they were facing away from you?
      23         A    One was. I can't remember who it was.
      24         O    Okay. And were any other deputies there?
      25     Did you see Deputy Allen at that point?

                                                                                        Page 37
                      L|TIVATE REPORTING + TRIAL SERVICES 1877.77U)312 | litivate.com

                                    Exhibit 6 Page 192
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3286 Page 9 of 59




            Michael Lee                                                          February 24,2017

       I            nn            EventuaIlY.
       2             n            So you were
       J             A             I couldn't. tell You.
       4             \J            I'm sorry. Go ahead.
       q             A             I'm sorry. T couldn't tell you if it.
       6      was                if he just got there or if he has been
       7      there.
       o
       O             u             So you were the first     backup deputy to
       9      arrl-ve in the hal-I?
      10             A             Safe to say.
      l1_                          Now, what. was     You saw Mr. PhounsY as
      I2      well    ?

      13             A             No.

      I4             O             Not at that point ?
      15             A             Not at that point.
      I6              O            Al-I right.
      r'7                          Were DeputY Coll-ins and DePutY KruII
      1B       standing at. that. point.?
      L9                 A         Yes.
      20                 O         What were theY doing?
      2T                Struggling wit'h an individual.
                         A
      22           a    Did you see any     I'11 use the term
      a')      "family members." But anybody else in that hal-fway'
      24       other than Mr. Phounsy, Deputy Collins, and Deputy
      25       Krull-        ?



                                                                                              Page 38
                          LITIVATE REPORTING + TRIAL SERVICES 1877.7,71'3312 | litivate'com

                                          Exhibit 6 Page 193
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3287 Page 10 of 59




            Michael Lee                                                           February 24,2017

       1           A         No.

       2           n         You   didn't see any Asian or Caucasian               men?

       3           fl,       No.

       4           O          All right.
       q                      What did you do when You got to the

       6      hallway?
       '7          A         I got to the hallway/ everybody went
                              When
       o
       U      to the ground, and I just took up a position'
       9           O   How did everYbodY go to the ground?
      10           A   They just     I don't know if pushed or just
      11      fell- . But theY wenL down.
      L2            O   Did you see Deputy Krull striking anybody
      13      with her expandable baton at that' point'?
      L4          A    No.

      15          O     How far    so when y.ou walked int.o the
      T6      house, you went into the house, took a right       or
      L'l     I'm sorry     took a left and then took another left
      18       to get to that hallwaY?
       l9          A    Correct.
      20                So now you're looking out back towards the
       2L      st reet. you came from?
       22                A     Correct.
       23          O    How far down that hallway towards the
       24      street were the deputies and Mr. Phounsy? were they
       25      halfway down the hallway, were they closer to the

                                                                                               Page 39
                         LITIVATE REPORTING + TRIAL.SERVICES | 877 '771 '3312 | litivate'com

                                      Exhibit 6 Page 194
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3288 Page 11 of 59




            Michael Lee                                                    February 24,2017

       I      qaraqe than they were to where you were? Do you
       2      understand what I'm asking?
       3            A     They'd be closer to ITIer that. corner that I
       4      turned to reach 'em.
       q
                  O    Okay. Can t'ou estimate how much cfoser to
       6      you? So if halfway was halfway, how much c-Ioser to
       1      you were they than halfwaY?
       u          A    I'm 5-6. So, if I was like to put my feet
       9      at the corner and l-ike lay down straight, probably
      10      five to seven feet in, I guess.
      11          O AII right. So did You heIP take
      I2      Mr. Phounsy to t.he ground?
      13            A     No.

      L4          O    Did you hear Mr. Phounsy saying anything
      15      when you first got to the hallwaY?
      L6            A     Words, flo.
      L1            O     Did you hear him making any noises?
      18            A     Growling.
      L9            O     What do you mean bY "growling"?
      20            A      (Indicating noise).
      2L            O     Okay.
      ZZ            A     Like that. SorrY.
      23            O     No, that's helPful. Thank You.
       24                 So when was the first time You saw
       25     Mr.   Phounsy?

                                                                                       Page 40
                     LITIVATE REPORTING + TRIAL SERVICES I877.771.33121 litivate.com

                                  Exhibit 6 Page 195
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3289 Page 12 of 59




            Michael Lee                                                                February 24,2017

       1           A         When    r--   when they were already on the
       t      ground and I took the handcuffs from Deputy Krulf.
       3           a)        Cn
                             ov f   when   everybody went to the ground, you
       4      stil-l- hadn't seen Mr. Phounsy yet?
       5            A    Not. his f acer Ilo.

       6            U    Did you see any part of him?
       1           A         Legs and arms.
       o
       I           a)        Do you recall what. he was wearing at. the
       9      time?
      10           A         I do not.
      11-          O         Did he have a shirt. on?
      L2           A         I cannot remember.
      13           O         Did he have pants on?
      L4           A         Yes.
      15                     Shorts or pants?
      I6           nn        He had bottoms on.
      L1           U         He wasn't naked?
      1B           A         No.
      19           u   Atl- right.
      20               Do yo'u recall what. color hls                           the
      2T      clothing he had on his legs was?
      22            A        No.

      23           O         All right.
      24                     So when everybody went to the ground, what
       25     did you       do?


                                                                                                      Page 41
                        LITIVATE REPORTTNTG   .r_   rRtAt SERVTCES I 977.771   .3312 | litivate.com

                                     Exhibit 6 Page 196
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3290 Page 13 of 59




            Michael Lee                                                    February 24,2017

       1            A     Took the handcuffs from Deputy Krull.
       2          O Were you part of everybody going to the
       3      ground? Were you involved in that motion?
       4          A   I didn't faII downr tro.
       5          O   So you grabbed Mr. Phounsy's right arm?
       6          A   I grabbed the cuffs. So it should have
       1      been the right.       Correct.
                    a     Okay.
        9                 And were the deputies saying anything at
      10      this point.? Was there any discussion among the
      1t-     deput.ies at this polnt?
      I2          A     Discussion? There was just yelling.   So

      13      anything specific? No.
      I4          O     Okay. What haPPened next?
      15          A     I took the cuffs and told her to get out
       76     and
       I1           O     By "her" you mebn DePutY Krull?
       1B           A     Krull-, Y€s.
       19         O       Did you have any reason to believe Deputy
       20     Krull- was injured at t.hat Point?
       2I         A     She had blood on her.
       22         O     She had blood on her?
       23           A     (Witness nodded head. )
       24           O     Where?

       25           A     I think it was on her shirt.

                                                                                        Page 42
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate'com

                                  Exhibit 6 Page 197
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3291 Page 14 of 59




            Michael Lee                                                    February 24,2017

       l-         O    A11 right.  Do you recal-l- how much blood
       2      was on her shirt?
       3          A    I don't recalL.
       4          O    Do you recal-l where on her shirt there was
       5      blood?
       6           A      Not sPecific.
       '7
                   O      Did you know if j-t was her blood or
       B      somebody    efse's blood?
        9          A      No idea.
      r0           O   Other than you remembering seeing bfood                  on

      11      Deputy Krull-'s shirt, did you have any reason to
      L2      believe she was inlured?
      1-3           A     Yes.
      L4            O     What else?
      15            A     She was in a fight.          So there's qonna be at
      I6      least redness.
      L'7           O     Redness where?
      1B            A  That dePends on where she was hit.
      T9          O    Did you have any reason to bel-ieve she had
      20      been hit anywhere at that Poj-nt?
      21-         A    I didn't. look at' her face or anywhere.
      22               So up t.o that point you hadnft seen DePutY
      ZJ       Krul-l-'s face?
      24            A     No.

      25            U     At any poi-nt while you were in the hallway

                                                                                        Page 43
                     LtTtvATE REPORTING + TR$L SERVICES .l877.771.3312 | litivate.com

                                  Exhibit 6 Page 198
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3292 Page 15 of 59




            Michael Lee                                                      February 24,2017

       1      did you see Deputy KruIl's face?
       2          A    Maybe briefly.   But looking at her, talking
       3      to her' no.
       4          O    What about Deputy Coltins? At any point in
       q      the hallway did you see Deputy Collins' face?
       6          A    Yes.
       '7
                   O   When?
       o           A    So I already had the cuffs, and then he
       9      just fell back. He just feIl against the wal-l-, and
      10      that's when I saw just covered in blood.
      11           O AIl right. Okay. So you got         was Deputy
      L2      Allen assisting at that Point?
      13          A    He was near the head area.
      L4          O    Mr. PhounsY's head?
      15          A    CorrecL. Closer to the street side of the
      I6      ha11way.
      I'l           O     And was he          what was he doing?
      18            A     Assisting where he could.
      L9            O     Was he Placing downward pressure              on

      20      Mr. Phounsy's head?
      2I          A   I couldn't say for sure.
      22          O   Did he have his hands on Mr. PhounsY?
      23          A   Most. likelY.
      24          O   Okay. Was Deputy Tennison also there                     on

      25       scene assisting?

                                                                                          Page 44
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                  Exhibit 6 Page 199
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3293 Page 16 of 59




            Michael Lee                                                      February 24,2017

       1           A          Yes.
       2           0          What was he doing?
       )
       J           A          He was getting t.he other arm' the feft
       4      hand. Left arm. Helping me with handcuffs.
       5          O   Okay. So he was straight across from you?
       6          A   He would be off to mY left.
       7          O   All right. And did      so the hand t.hat you
       I      had of Mr. Phounsy already had a cuff on it?
       9           A          Yes.
      10           O          Did you hear anybody saying, "The cuff's
      11      brokentt    ?

      L2           A          No.

      13           O          Did you ever sdY, "The handcuffs are
      T4      brokentt    ?

      15           A          NO.

      76          O    Was any of the handcuffs you tried to use
      I7      to cuff Mr. PhounsY broken?
      1B          A    Can't recall . I just used t'he handcuf f
      I9      that I had.
      20          O    You used Your own set of cuffs?
      2L          A    No. The handcuff that I had, that I was
      22      holding.
                   O All right.. You're confident you never
       24      said, "The cuff is broken" ?
       25           A         Vaq



                                                                                          Page 45
                     LITIVATE REPORTING + TRlAl, SERVICES | 877171 .3312 | litivate.com

                                     Exhibit 6 Page 200
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3294 Page 17 of 59




           Michael Lee                                                     February 24,2017

       1         O     So did somebody eventually put a cuff                on

       2     the Ieft-hand?
       3         A     It was already cuffed.
       4         O     The left hand was?
       5          A      (Witness nodded head. )
       6          O      Who   placed the handcuff on the l-eft           hand?

       1          A      No i-dea.
       o         O Are you the deputy that actually completed
       9     handcuffing Mr. Phounsy?
      10         A     Yes.
      11         O     So did you use the cuff that. was already on
      I2     the right. hand when you first grabbed Mr. Phounsy to
      13     cuff Mr. Phounsy r or did you use the cuff that was
      I4     on the left hand?
      15          A             I just onty
                         No idea.               I didn't link them
      I6     together. So one cuff both wrists.
      L1         O All right.
      1B              So, even though there were two sets of
      L9     cuffs on Mr. Phounsy, one set on the right hand, one
      20     set on the left hand, when you finked it, you only
      2L     used one set t.o fully        cuf f Mr. Phounsy.
      22          A   Yes. One pair of cuffs.
      ZJ          O   So there were    after you finished fully
      24     cuffing Mr. Phounsy, there was stil-l two sets of
      25     cuffs on him?

                                                                                       Page 46
                   LlTlVArtr REPORTING + TRIAL SERVICES 1q77.771.3312 | litivate.com

                                Exhibit 6 Page 201
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3295 Page 18 of 59




            Michael Lee                                                             February 24,2017

       1                A          Afterwards, yes.
       2                O          Did anybody ever fully cuff that second
       3      set   ?

       4                A          Not to my knowledge.
       5                O          You did not.?
       6                A          I did not.
       1                O          Did you ever take that second set off?
       B                A          I did not.
       9                O          Okay.
      10                    long did it take you after you arrived
                                   How
      1t-     there in the hallway to completely handcuff
      I2      Mr. Phounsy?
      13          ANo      idea. Seemed l-ike f orever. I couf dn't
      I4      give you an approximatron.
      15          O    More than five minutes, fess than five
      L6      minutes          ?

      L'7               A          ft seemed like forever.
      18                O          More than 10 minutes?
      L9                A          More than one; less than 60. I don't               know.

      20                O          Okay.
      2I                At some point did Deputy Collins and Deputy
      22      Krul-l leave the hallway?
      ZJ          A     Yes.
      24          O     Did they leave before or after Mr. Phounsy
      25      was cuffed?

                                                                                                 Page 47
                            LITIVATE REPORTING + TRIAL SERVICES- | 8U.771 .3312 | litivate.com

                                           Exhibit 6 Page 202
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3296 Page 19 of 59




            Michael Lee                                                      February 24,2017

       1           A       Before.
       2             O     AII right.      So what happened once you got
       )
       J      Mr     Phounsy handcuffed?
       4           A       Once he was handcuffed, we applied cord
       5      cuffs.
       6             O     A11 right.  helped You aPPIY the
                                           Who
       1      maximum restraints to Mr. PhounsY?
       B          A    I provided the cord cuffs. I did not apply
        9     them
      10          O    Okay. So t.he maximum restraints that                  were

      11      placed on Mr. Phounsy' they were your two cord
      I2      cuffs?
      13             A     My cord cuffs, correct.
      T4          O    Was Deputy Martinson there assisting at
      15      this point ?
      76             A     Yes.
       I1            O     What about Deputy Fischer?
       1B            A     CorrecL.
       L9            O     What about DePutY Pugh?
       20            A      Correct..
       2L            O     What was Deputy Martinson doing?
       22            A      They were on the Ieg area
       23            o Holding down Mr. Phounsy 's legs?
       24         A    T don't. know if she was specifically
       25     holding down, but she was over in that area.

                                                                                         Page 48
                      LITIVATE REPORTING + TRIAL SERVICESI 877.771.3312 | litivate.com

                                  Exhibit 6 Page 203
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3297 Page 20 of 59




              Michael Lee                                                        February 24,2017

        1            O         What about DePutY Fischer?
        2            A         Same.

        3            O         Mr. Phounsy's leg area?
        4            tr        f E>.

        5            O         What about. DePutY Pugh?
        6            A         Same.

        1            O         So all three of those deputies were in
                Mr. Phounsy's feg area?
        9           A    CorrecL
      10            O    What was Mr. Phounsy doing at t'his time?
      11            A    Still tensing his body, stll-l growli.g,
      L2        kicking his legs, tensing his legs. He was pulling
      13        his arms apart. They were cuffed but outward.
      I4             O   So, when you got Mr. Phounsy cuffed, he was
      15        cuffed behind his back?
      L6            A    Correct
      L1            O    At any point did l'lr. Phounsy strike you?
      1B            A    Strike me? No.
      T9            O    At any point did Mr. Phounsy do anything
      20        that led you t.o believe he was trying to strike you?
      2L              A         Me specificallY?
      22              O         Yes.
      23              A         Just the struggling and the kicking.
       24             O         All right.
       ,/.5                     And so what about the struggling and

                                                                                              Page 49
                          LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                       Exhibit 6 Page 204
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3298 Page 21 of 59




            Michael Lee                                                       February 24,2017

       1      kicking led you to believe he was actually t.rying                    t.o
       /)
              stri-ke      you?

       3           A         Kick whoever he can. Kicking is kicking in
       4      my direction.
       5             O        So he was kicking in your direct'ion?
       6             A  I was near the leg area.
       1          O     I thought you were up near his chest area'
                  A    WeIl, I had to provide       chest area, Do'
        9     So from hip downward, that was where I was, because
      10      t.hat's where the cord cuf f s are going to be appf ied'
      11_     legs and waist..
      L2          O    So it. was You, Deputy Martinson' Deputy
      13      Fischer, and Deputy Pugh were all- at Mr. Phounsy's
      T4      legs   ?

      15             A That area, Yes. And waist.
      L6          O A11 right. And it's your testimony that
      L'7     while you were down there, Mr. Phounsy was trying to
      1B      kick       you?
      19             A          Kick the deputies.
      20             O          Okay. So kicking in the direction of all
      2L       of   you?
      22             A          (Witness nodded head. )
                                       (Disci.rssion held off the record.       )



      24       BY   MR      McBRIDE:

      25             a          You nodded your head.        Is that. a ttYesr'?

                                                                                           Page 50
                         LITIVATE REPORTING + TRIAL SERVICES 1877^771.33121 litivate.com

                                     Exhibit 6 Page 205
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3299 Page 22 of 59




            Michael Lee                                                         February 24,2017

       1            A        Yes. I'm sorry.
       t            O        Did Mr. Phounsy ever actually kick               you?

       5            A        NO.

       4          O    Did you see Mr. Phounsy ever actually kick
       5      another deputY?
       6          A    They were holding him, his legs. So
       '7     kicking. So he was kicking them.
                  \l   So they were holding on to him while he was
       9      movl-ng      his legs?
      10            A        Yes. They were controlling the legs.
      11            v        By your definition that was kicking t.hem?
      L2            A         Yes.
      13            O         How many ti-mes did       you see this        haPPen?

      L4            A         I couldn't say for sure.
      15             a        More than five, l-ess than five?
      I6                      MR  CHAPIN: Irm going to object as vague
      L"7     because he           can'L answer it..       I donft   know    what you
       18      mean by when          "Lhis"    haPPened.

       I9      BY   MR.     McBRIDE:

       20            O        When    did this kicking of t.he deputies
       2L      happen?
       22            nn       When they were holding the legs.
       23            O        okay   How many times did this kicking of

       24      t.he deputies         haPPen?

       25            A         I can't gi-ve You an exact         number


                                                                                             Page 51
                         LITIVATE REPORTING + TRIAL SERVICES | 877.771'3312 | litivate'com

                                      Exhibit 6 Page 206
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3300 Page 23 of 59




           Michael Lee                                                    February 24,2017

       1         O    Did it happen more than five times?
       2         A    BeLween one and    one and 10 that I
       3     probably saw.
       4         O    AII right.
       5              And which deputies did Mr. Phounsy                   by

       6     your definition of kick     kick?
       7         A    As in? When he was holding and kicking?
       o
                 O    When they were holding on to him and he was
       9     moving his legs that you defined as a kick, whj-ch
      10     deputies were kicked by Mr. Phounsy in this manner?
      11         A     It would be those three bY the legs:
      T2     Fischer, Pugh, and Mart.inson.
      13         O    So alt of them at once, or woufd he do this
      I4     to one at a time?
      15         A    Not one at. a t ime .
      T6         O    It was al-l of them at once?
      L7         A    It depends on if they were    actually made
      18     contacts on the leg. So I'm not going to say that
      I9     they were al-l hugging the leg and then when he
      20     kicked, they were all simultaneously kicked so
      21         O    Wel1, f'm just worried about the times that
      22     you're act.ually counting when you say that
      ZJ     Mr. Phounsy kicked these deputi-es . I just want to
      24     know which one of these deputies were actually
      25     kicked by Mr.     PhounsY.


                                                                                      Page 52
                   LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | litivate.com

                                Exhibit 6 Page 207
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3301 Page 24 of 59




           Michael Lee                                                     February 24,2017

       1           A      Whoever was holding the leg at the time.
       2           O      As you sit
       3           A      And that could have been all three at one
       4     time r ox it could have been one at one t'ime.
       q
                  O As you sit here t.oday you don't have any
       6     specific recol-lection of which of these deputies
       1     were act.ually kicked by Mr. Phounsy?
       8         A    No.

       9         a    Okay. So who did you hand your cord cuffs
      10     to?
      11           A      DeputY Pugh, I believe.
      L2           O          decision was it to place Mr. Phounsy
                          Whose
      13     in maxi-mum restraint.s?
      74         A     I don't think anybody said put him in cord
      15     cuffs specif i-caIly
      76         O     Well, they were your cord cuffs that were
      I1     used.  Did you make the deci-sion?
      18         A    I pulled them out in Preparation.
      I9         O    Did anybody tell- you to pull them out?
      20         A    I can't recall.
      2T         O    Was there any discussion among the deput'ies
      22     about placing Mr. Phounsy j-n maximum restraints
      23     before you guys act.uallY did that?
      24         A    Not that I can recall.
      25         O    So you just took the initiative  to pull

                                                                                        Page 53
                     LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | litivate.com

                                  Exhibit 6 Page 208
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3302 Page 25 of 59




            Michael Lee                                                      February 24,2017

       l-     t.hem out and handed them to Deputy              Pugh?

       2           A    Yes.
       3           O       Then what haPPened?
       4           A       They were applied to the legs and the
       5      waist.
       6          O    Why did you pull your cord cuffs out?
       7          A    Because he was still- struggling- So the
       B      cord cuffs are used to just restrict an individual's
       9      movements.
      10          O     Prior to this how many tj-mes in the fiel-d
      11      had you ever apptied maximum restraints t'o an
      L2      individual ?
      13          A     T don't keep a 1og. But more than 10.
      L4      That's in jail and field.
      L5           O    Okay. So more than 10 times prior to this
      I6      in total you had done that.
      r'7               How about in the field?   Not in a detention
      18      sett ing .
      L9            A       No idea.
      20            O       Less than five?
      2I            A       Less than 10.
      22          O         Had you ever done it        in the field prior to
      23      this?
       24         A         Yes.
       25             O     When?


                                                                                          Page 54
                      LITIVATE REPORTING + TRIAL pERVICES | 877.771.3312 | litivate.com

                                    Exhibit 6 Page 209
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3303 Page 26 of 59




            Michael Lee                                                          February 24,2017

       1           A           I think it was mY first         Year out in
       2      Lakeside.
       3              O      , OkaY.

       4                Other than that first time, can you think
       q      of another time you had applied maximum restraints
       6      in the field?
       7          A     I couldn't give you a dat'e . But   yes .

       8              O        When?

       9              A        I can't give you a date. During my patrol
      10      time.
      t-1             O        But you do specifically          remember anot'her
      L2      t.ime   ?

      13              A        Yes.
      14              O        Where did this second time haPPen?
      15              A        Santee.
      I6              O        Do you recall who you were working with
      r'7     that night?
      18          A    No idea.
       I9         O    Other than these two times, do you recall
      20      any other time you had done this in the fi'eld pri-or
       2t      to this incident?
       22          A    Right now I can't recall.
       23          O All- right.
       24                So what happened after you handed the cord
       25      cuffs to Deput.Y Pugh?

                                                                                              Page 55
                          LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate'com

                                       Exhibit 6 Page 210
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3304 Page 27 of 59




            Michael Lee                                                         February 24,2017

      1            A       The cord cuffs were applied'
      2           O        How were  theY aPPIied?
       3         .A         To the legs and the waist.
       4           O        Who apptied them to the leqs?

       5           A        Should have been DePutY Pugh'
       6          O         Did you actually see Deputy Pugh apply the
       '7
              cuff to the leg?
       o          A    He was    all three of them were assisting
       9      because you have to hold the l.egs, You have to keeP
      10      them together, and then you have to aPPfY the cord
      11      cuffs.
      L2            O       A11 right.
      13                    So i-n Your rePort on Page 2t fourth
      L4      paragraph, third sentence, it saYS'
      1-5                    'rI handed one cord cuff to DePutY
      L6               Pugh and she, with assistance from Deputy
      L7                    Fischer and" Deputy "Martinson, applied
      18                    the cuff to PhounsY's legs ' "
      L9            A        There You go.
      20            O        Is that what you remember happening?
      2I            A        Yes.
      22            O   Did You use any amount of force                   on

      23       Mr. PhounsY there in the hallwaY?
      24           A    Yes.
      25            A        What?

                                                                                             Page 56
                       LITIVATE REPORTING + TRIAL SERVICES | 877 .771 '3312 | litivate'com

                                     Exhibit 6 Page 211
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3305 Page 28 of 59




             Michael Lee                                                        February 24,2017

       1             A        Downward pressure, rY bodY weight.
       2             U        On what part of Mr. PhounsY?
       3             n        His arms. And well, back area.
       4       So

       5             O           All right.   Did you at. any point strike
       6       Mr.   Phounsy?
       -7
                     A           No.

       O             O  Did you see any other deputies using any
       9       amount of force on Mr . Phounsy, other than downward
      10       pres sure     ?


      11-            A           Yes.
      I2             O           Who?

      13             A           Deputy Tennison.
      I4             O           What force did Deputy Tennison use on
      15       Mr    Phounsy?
      I6            A   Del-ivered two strikes.                Or two or three
      I1       strikes.
      '1 0
      -LO            O           To where?
       L9            A            this area (indicatitg).
                                 The                      Not

      20       specifical ly (indicati.g).    Let me see. So between
       2L      t.he shoul-ders and the waist area
       22           o Arl right.
       ZJ                 So in your report, same paragraPh' it says

       24      you then saw Deputy Tennison deliver two to three
       25      cl-osed fist st rikes to Phounsy's right side area.

                                                                                             Page 57
                         LITIVATE REPORTING + TRIAL SERVICES | 877 '77U3312 | litivate'com

                                        Exhibit 6 Page 212
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3306 Page 29 of 59




              Michael Lee                                                           February 24,2017

        1                          So just now you were gesturing on the left
        2       side,        and    in your report it says the right side.
        3              A           I just. did this because
        4              tl          I see. So you meant the right side ribcage
        5       area   ?


        6              n           Yes.
        1              U           That's where you saw Deputy Tennison strike
        o       Mr     Phounsy?
        9              A           Oh, yes. I'm sorry.
      10               O All right.
      11                 Did you see any other deputies use any
      I2        other force on Mr. Phounsy besides downward pressure
      13        at any point j-n that hallway?
      I4            A    Point.ing the tasers, a use of force. So,
      15        yes.
      16                u        All right.       But you don't recall which
      I7        deput.y        did that?
      1B                A          No idea.
      I9                u          Al-l right.    Any ot.her force?
      20                A          Other than downward pressure, st.rikes,              no   .


      2I                U          Your report, the last sentence of t.hat              same

      22        paragraph says,
       ZJ                               uI then saw Deputy Al-len use his
       24                          expandable baton and placed it underneath
       )tr,                        Phounsy's right arm. "

                                                                                                 Page 58
                            LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate:com

                                          Exhibit 6 Page 213
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3307 Page 30 of 59




            Michael Lee                                                        February 24,2017

       1-          A        Mm-hmm.

       )                    Do you recal-l- that?
       3           A        Yes.
       4           O        What did Deputy Allen do with his baton?
       5           A    I have no idea. I went back to looking at
       6      the cord cuf f s and the wai-st and leg areas.
       '7
                  O     So with
       o          A     That's why j-t's onlY one
       9          O     Go ahead.                      i

      10          A     That's why it's onlY      that''s why that's
      11      all it is. I just saw him. That's all I saw.
      I2          O     Did you see DePutY Allen strike Mr. Phounsy
      13      with his baton?
      I4          A    No.

      15          O    Did he place it under his                 arms   and then
      L6      bend it upward?
      I7           A         I don't know.
      18           O         You don't know. OkaY.          .




      19                     Who applied the cord cuff to Mr. Phounsy's
      20      waist. area?
      27           A         Should have been Deputy Tennison.
      22           O         Did you see him?
      )?           A         Yes.
      24          O    A11 right.   And did you see who attached
      25      the two cord cuffs t.oget.her?

                                                                                            Page 59
                       LITIVATE REPORTING + TRIAL SERVICES | 877 .771.3312 | litivate.com

                                    Exhibit 6 Page 214
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3308 Page 31 of 59




           Michael Lee                                                         February 24,2017

       1          A   That I do not.
       2         O    How long after getting Mr. Phounsy
       3     handcuffed did it take to get Mr . Phounsy completely
       4     in the maximum restraint.s?
       5         A    Handcuf fs to comPlet.elY cord cuffs?
       6          A          Yes.
       1          ft. Again, it seemed like forever. But
       U     probably say two to probably    two to six minutes
       9     maybe.
      10          O          Okay.
      11                     What happened after you and the other
      L2     deputies finished placing               Mr   Phounsy in maximum
      13     restraints?
      I4         A     We carried him ouLside.
      15         O     How long after getting Mr Phounsy
      I6     completely in maximum restraints was it before                      you

      L7     carried him outside?
      1B         A    A couple seconds.
      I9          O   So, when Mr. PhounsY was being placed in
      20     maximum restraints,  was he on his stomach?
      2I         A    When he     when they were being applied?
      22                      Vaa
                   U

      ZJ           A          Stomach and side.
      24           U          All right.
      25                      So, during the process of applying             maximum


                                                                                            Page 60
                        LtTtvATE REPORTING + TRIAL SERVICES | 877;771.3312 | litivate.com

                                     Exhibit 6 Page 215
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3309 Page 32 of 59




            Michael Lee                                                      February 24,2017

       1           A   That would be their accord. So that's how
       )      they remember it.
       3           O   So You remember it, though, Mr. PhounsY was
       4      rolled into the recoverY position seconds after You
       5      set him down?
        6         A      Set him down; rolled him into the recovery
        1     posit.ion.
        o
                  a      Who roll-ed him into the recovery pos it j-on?
        9         A      I assisted but      you know, and then I lust
      10      hel-d him there.
      11           O Who else was there when Mr. Phounsy was
      I2      rolled into the recovery Position?
      1-3          A   DeputY Carbajal.
      L4           O   Do you recall Sergeant RaIPh coming over
      15      and discussing the recovery position with you and
      L6      the other dePuties?
       L1         A    No.

       18         O    Do you recall Sergeant Ralph coming over
       T9     and saying, "Hey, he needs to be rolled into the
       20      recovery posit.ion"     ?

       2L           A      No.

       zz          O    You don't recall anybody telling You and
       23      the other dePuties to rol-1 Mr. PhounsY into the
       1A
       L1      recovery position?
       25          A    No. IL's just common practice. You rol-l

                                                                                          Page 75
                     L|TIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate'com

                                  Exhibit 6 Page 216
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3310 Page 33 of 59




             Michael Lee                                                       February 24,2017

       1       them into the recovery Position.
       2           O    Other t.han the two to three seconds after
       3       you set Mr. Phounsy down, did you see Mr. Phounsy in
       4       the prone position in the driveway while in maximum
       5       rest raint            s?

       6             A               Aft.er      Yes.
       1             O               When?

       U
        o            A               When we had t.o    put him back on his stomach
        9      to lift           him uP again.
      10                 O        To do what with him?
      11                 A           Put him on the gurney.
      L2                 a           So what. did you see outside when you walked
      r3       out   ?

      1,4                A           Deputies, Paramedics.
      15                 O           So paramedics were already t'here at that
      L6       point         ?

      L7                 A           Yes.
      1B                 O           Did you see Deputy Collins or Deputy Krull
       1"9      out s ide        ?

       20                A           f believe they were qetting their photos
       21       t aken.
       22           O     So, when you set Mr. Phounsy down and he
       ZJ       was rolled into the recovery position, did you see
       24       any portion of the leg restraints come off?
       25                A           NO.


                                                                                            Page 76
                         LITIVATE REPORTING + TRIAL SERVICES 1877'771.3312 | litivate'com

                                              Exhibit 6 Page 217
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3311 Page 34 of 59




            Michael Lee                                                    February 24,2017

       t-         O    Did you see Deputy Martinson or Deputy Pugh
       2      fix the leg restraints at any Point.?
       3          A    Not that I can recall.
       4          O    You never saw them apply another set or
       q      another cord cuff to t.he legs?
       6           A      No.

       1           O   Did you use any amount of force on
       o
       O      Mr. Phounsy in the drivewaY?
       9          A    Just downward Pressure again.
      10          O    On what part of Mr. PhounsY's bodY?
      11-          A      Arm and shoulder area.
      L2          O    Did any other deputies use any amount of
      r3      pressure on Mr. Phounsy in the driveway?
      I4          A    Carbajal was maintaining his head.
      r5          O    And how was she maintaining his head?
      76           A   With her hands.
      r'7         O    Was she pressing down on his head, or was
      1B      she holding it    holding the sides of his head?
      I9          A    I don't know if she was pushing down, but
      )n      she had control of it.
      2I            O      Okay.
      22                   What was Mr. Phounsy doing              what was his
      23      demeanor there in the driveway, at least. after you
      24      set him down and rol-Ied him into the recovery
      25      posit.ion?

                                                                                        Page 77
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                   Exhibit 6 Page 218
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3312 Page 35 of 59




           Michael Lee                                                     February 24,2017

       1          A     Still growlitg, stil-l tensing his whole
       2     body, still trying to ext.end his legs in a kicking
       )
       J     manner.
       4          O   AII right.
       5              You said he was trying t.o extend his legs,
       6     but he couldn't, obviously, because he's now in
       7     maximum restraints; right?
       B              MR. OSTERBERG: Object.ion. Argumentative                    -



       9     Assumes facts not in evidence.
      10              THE WITNESS: It was objected.

      11              MR. CHAPIN: It's okaY.
      L2              THE WITNESS: Oh, okaY.
      r3              MR. CHAPIN: Tf You can answer it..
      I4                 THE WITNESS: Sure.
      15     BY MR. MCBRIDE:
      I6           O  AndI didn't explain to you.
      L1              Your attorney, as well as these other
      1B     attorneys, may make ob ject.ions. You still have to
      I9     answer unless Mr. Chapin/ your atLorney, rnstructs
      20     you not to answer.
      2L           A     Okay.
      22           O     Does that make sense?
      ZJ                 MR. CHAPIN: You may have to repeat the
      24     quest.ion
      25                 THE WITNESS: Yeah.

                                                                                        Page 78
                   LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                 Exhibit 6 Page 219
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3313 Page 36 of 59




            Michael Lee                                                     February 24,2017

       1           A      No.

       2           O      AII right
       3                  So what haPPened then? After You set
       4      Mr. Phounsy down and you roll him into the recovery
       5      position, what. hapPens?
       6          A     Paramedics started evaluating him, gave him
       '7
              a shot and then put him on the gurney, and he left.
       o
                   O   All right.
       9               Tn your recorded interview you said    you

      10      were describing Mr. Phounsy's demeanor. You say his
      11      legs were bent backwards to his but.t.
      I2               Lucky was trying to kick but, because of
      13      the resLrainLs, he couLdn't. He was just pulling on
      I4      himself. Somebody had to hold his head down because
      15      he was trying to bring it uP.
      L6          A     Okay.
      L'7         O     Is that what you remember happening?
      18          A     If that's what I said, thenr Y€s.
      I9          O WeIl-, I' m not asking you if thatf s what you
      20      said. Irm asking if that's what you remember
      21-     happening. If you don't remember t.hat happening,
      22      that's fine.
      ZJ           A    Again, I was holding and Carbajal was
      24      holding the head.
      25           O    Do you remember Mr. Phounsy just kind of

                                                                                         Page 80
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                 Exhibit 6 Page 220
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3314 Page 37 of 59




            Michael Lee                                                       February 24,2017

       1_                   MR.         Objection. Argumentative
                                  OSTERBERG:

       2               THE WITNESS:   I'm just trying to   so

       3      youtre asking from the time we put him down, put him
       4      in the recovery position, start two minutes after
       5      that or
       6      BY   MR.    McBRIDE:

       1                    No.
       o                Just so we're clear I know and it very
       9      well- could have been a confusing question on my
      10      part.
      11                After you set. Mr. Phounsy on the g'round,
      I2      how long after that was it before paramedics came
      13      over and began evaluatitg, assessing and treat.ing
      I4      Mr.   Phounsy?
      l5          A    They were right there. So, whether it was
      I6      a visual or hands-on evaluation, that's on them. I
      I1      don't know what they were doing.
      1B          O    How long after you set Mr. Phounsy down was
      I9      it before the paramedics actually came over and were
      20      hands on with Mr. Phounsy?
      2L                    MR. OSTERBERG: Objection.             Asked and
      22      answered.
      23                    THE WITNESS:       I coufdn't give you an exact
      24      time.
      25                    I'm pretty sure in my report they tried

                                                                                           Page 84
                     LITIVATE REPORTING + TRIAL SERVICES | 877 .771 .3312 | litivate.com

                                     Exhibit 6 Page 221
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3315 Page 38 of 59




            Michael Lee                                                    February 24,2017

       1_              In your recorded statement you said that
       2      they gave him two shots to calm him down. Do you
       3      remember seeing two shots or one shot?
       4          A    I remember seeing one' and I can't     it's
       5      been so 1ong. If I said two, then      did I visually
       6      see the second one? I can't recal-l-. But if I said
       7      two, then there were two.
       o          O    So talk t.o me about the one that you do
       9      remember. How soon after you set Mr . Phounsy down
      10      was it before he got that shot that you remember
      11      seeing?
      I2            A     Minutes.      Can't g]-ve you an exact.
      13            ODo         you recall where on Mr. Phounsy the shot
      L4      was given?
      15          AI     do not. Irve seen it     in the past I've
      T6      seen it put in the leg and in the shoulder area. So
      T7      it was one of those.
       1B         O    Did the shot have any effect on
       I9     Mr.   Phounsy?
       20           A     No.

       2I         A ,You don't remember seeinq a second shot
       22     before they transported Mr. Phounsy?
       ZJ         A    Today I canrt recall-. But during the
       24     interview when it was fresh in my mind if I said
       25     two, then it was two.

                                                                                        Page 87
                     LITIVATE REPORTING + TRIAL SFRVICES | 817.ry-3312 | litivate.com

                                  Exhibit 6 Page 222
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3316 Page 39 of 59




            Michael Lee                                                         February 24,2017

       1      the ankles to the waist?
       2           A    I didn't see any of that.
       3           O    Did you hear any discussions amonq either
       4      the deputies or the medics or both about. removing
       5      t.he maximum restraints f rom Mr. Phounsy?
       6           A        No.
       '7
                  O And were You there bY Mr- Phounsy's side
       o
       U      the entire time after You set him down in the
       9      driveway until he was loaded into the ambulance?
      10           A    To the ambulance? No. To the gurney?
      1l_     Yeah.
      L2           I    Al1 right.
      13                So, after taking Mr. Phounsy out, sett.ing
      L4      hi-m down, you were by his side until he was loaded
      15      onto the gurney?
      L6            A       Yes.
      L1            O      didn't get up and walk insj-de or go
                            You

      1B      anywhere else in the driveway, other than bY
      T9      Mr. Phounsy's s ide, until- he was l-oaded into the
      20      gurney?
      2L            A        One   more time.
      22            O        You were        you didn't get up and         qo

      23      anywhere else in the driveway, other than right by
      24      Mr. Phounsy's side after he was set down in the
      25       driveway until        he   was Loaded onto the qurneY?

                                                                                           Page 89
                       LITIVATE REPORTING + TRIAL SERVICES I 877.771.3312 I litivate'com

                                    Exhibit 6 Page 223
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3317 Page 40 of 59




            Michael Lee                                                       February 24,2017

       1           A      I don't believe so.
       )           O      And where did you go after Mr. Phounsy                 was

       3      toaded i-nto the gurneY?
       4           A    I eventually went back inside the house,
       5      looked at some of the deputies     I can't remember
       6      if I talked to anybody. But went back inside the
       1      house, looked at. the door that we just kicked in,
       B      and then t.hat's about it.
       9          O    AII right. So you helped place Mr. Phounsy
      10      on the gurney?
      11          A    Yes.
      I2          O    Was Mr. Phounsy placed on the gurney in the
      13      prone position initiatlY?
      L4            A     Yes.
      15          O    Okay. And how long was he on     on that
      I6      gurney in the Prone Position?
      L1      , A      A couple seconds to a couple minutes.
      1B      Or
      I9            O      And did the medic
      20            A      Excuse me.
      2L           O    I'm sorry.
      22           A    No, a couple seconds, because then we moved
       23      him into    because they had to strap him down, and
       24      they didn't want t.o do that on the sLomach - So we
       25      moved him to the recovery position so the straps

                                                                                           Page 90
                     LITIVATE REPORTING + TRIAL SERVICES | 877 .771 .3312 [ litivate.com

                                  Exhibit 6 Page 224
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3318 Page 41 of 59




            Michael Lee                                                     February 24,2017

       I      could already be, you know, set.
       2          O     So the medics told you and the other
       3      deputies to move him into the recovery position?
       4          A     f don't think anybody told us. Like I
       q      said, it's just once you're in      once we're putting
       6      him somewhere, and they're going to be there for a
       1      minute, recovery position.
       o          O    All right.
       9                fn your recorded j-nterview you said the
      10      medics told lzou Lucky had to be on his side, not his
      l1      stomach.
      1"2          A      Okay.
      13           O      Do you remember them telling         you that.?
      L4           A      I don't remember thatr flo.
      15           O      Okay.
      L6                Is there any reason you would have made
      L-l     that up in your interview to Homicide detectives
      18      about this incident ?
      I9           ANo
      )o          O     So you believe if you told Homicide
      2L      detectives that, that was based on t.he t ruth,
      22      somet.hing you saw or heard during the incident                ?


      23           A      Yes.
      24            u     Was Lucky handcuffed    to the gurney as well?
      25           A      No. Not when we        not when I was there.

                                                                                          Page 91
                    LITIVATE REPORTING + TRIAL qERVICES   1 877.771.3312 l litivate.com



                                  Exhibit 6 Page 225
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3319 Page 42 of 59




             Michael Lee                                                          February 24,2017

       1            A          No idea.
       r.\
       L            O          So how much time were you there on scene
       3       after Mr. Phounsy was loaded onto the gurney? Were
       4       you there for another half an hour, another five
       5       minutes     ?

       A            A          No idea.
       1            O          Did you see the ambulance with Mr.               Phounsy
       o
       U       in it. drive away?
        9           A     I don't remember it driving away.
      10            O     AII- right.
      11                  MR. McBRIDE: Mit.ch, do you have something?
      I2                  MR. DEAN: I do.
      13                  MR. McBRIDE: I'11 go over my notes while
      L4       you I re
      15                       MR. DEAN: Sure.
      I6
      L7                                       EXAMINATION

      18       BY   MR.    DEAN:

      L9             O         My name is Mitch Dean. I rePresent the
      20       Sant.ee paramedics.
      2I             A  Yes, sj-r.
      22           O    When Mr. Phounsy was in the hallwaY and

      23       after he was handcuffed behind his back, whY did
      24       you    did you think it was appropriate that he be
      25       placed in maximum restraints?

                                                                                               Page 93
                        LITIVATE REPORTING + TRIAL SERVICES | 87_7.77^.1.3312 | litivate.com

                                      Exhibit 6 Page 226
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3320 Page 43 of 59




            Michael Lee                                                         February 24,2017

       l-                   Because he was still-struggling.
       2           n        Let me ask two questions. I didn't ask the
       3      quest ion good enough.
       4               Did you think it was appropriate at. that
       5      time to put him in max restraints ?
       6           n
                   d        Yes.
       1           O        Why?

       B           A                         struggling with us.
                            Because he was still
       9           O    And so once he's placed in maximum
      10      restraints and his ankles are now t.ogether and
      11      clipped to the cord that's attached his midsection,
      L2      suddenly did he become docile and harmless?
      13           A         No.

      I4                     MR. McBRIDE: Objection.             Argumentative.
      t5      Vague and ambiguous.
      T6      BY MR. DEAN:
      I1          O    So the application of the max restraints
      1B      didn't just. make him go al-l peaceful-?
      L9          A    No.

      20               MR. McBRIDE: Objection.      Argumentative.
      2L      BY MR. DEAN:
      22          O    What was he doing even when he was in                      max

      )?      resLraints in the hallway?
      24               MR. McBRIDE: Oblection.   Vague and
      25      ambiguous.

                                                                                             Page 94
                       LITIVATE REPORTING + TRIAL SERVICES | 877 .771 .3312 | litivate.com

                                    Exhibit 6 Page 227
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3321 Page 44 of 59




            Michael Lee                                                        February 24,2017

       1                     THE WITNESS:   doing
                                                Still sorry. Still
       2      doing t.he kicking motions, the growli.g, the t'enslng
       3      his whole body. Again with the hands as if he was
       4      trying to get them aPart
       5      BY MR. DEAN:
       6           u         Okay.
       '7              Did that behavior you just described
       o
       U      continue while you were carrying him to t.he
       9      driveway?
      r-0          A         Yes.
      11          A    Did that behavior that you just. described
      1,2     continue when you laid him on the driveway and
      13      placed him in the recovery position on the driveway?
      t4            A        Yes.
      15            v  While you were with Mr. Phounsy from the
      16      moment he was placed in the driveway until he was
      L7      placed on the gurney, did you think it was safe to
      18      take him out of the max restraint.s?
      I9            A        No.

      20            O        Why not?
      2L            A    Like you said, you don't put the cord cuffs
      22      on and they become docile. He was still exhibiting
      23      al-l- his behaviors that I just mentioned, and it
      24      woul-d be unsafe, especially through t.ransportation'
       25           O         OkaY.


                                                                                            Page 95
                        LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                      Exhibit 6 Page 228
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3322 Page 45 of 59




           Michael Lee                                                    February 24,2017

       1                                   driveway and you were
                          Whil-e he was on the
       2     with him before he was placed on the gurney' what do
       3     you think woul-d have happened if you would have
       4     taken him out of max restraint s ?
       5
             ,        MR. MCBRIDE: Objection.               Calls for
       6     speculation.
       1     BY MR. DEAN:
       I          O       Based   on all your observations. Go ahead.
       9          A       He would continue
      10                  MR. McBRIDE: Same objections.
      11                  THE WITNESS: He      would cont.inue          now he
      L2     would have free range of motion of all,               You know,
      13     his legs.
      I4                  So the kicking would be more intense.               Herd

      15     have the ability to get up and move around as he
      I6     pleased without.   obviously, without our
      I1     interjections.
      1a
      IU     BY MR. DEAN:
      L9           O       You said at some point you saw the
      20     paramedics att.empt to put a blood pressure cuff on
      2I     one of Mr. Phounsy's arms.
      22                   Is that true?
      23           A       Yes.
      24           O       Do you know       were   they able to do that
      25      success    fully?

                                                                                       Page 96
                   LITIVATE REPORTING + TRIAL SERVICES |1877.771.3312 | litivate.com

                                  Exhibit 6 Page 229
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3323 Page 46 of 59




            Michael Lee                                                       February 24,2017

       t-                   MR. McBRIDE: Objection.             Lacks foundation
       2      CalIs for speculation.
       )
       J      BY   MR     DEAN:

       4            O  Did you watch the paramedics trY to Put the
       5      blood pres sure cuff on Mr. Phounsy's arm?
       6            n        Yes.
       1            O        Based on that. observat'i-on, did you see that
        o     they were successful- in being abl-e to place a blood
        9     pres sure cuff on Mr. PhounsY's arm?
      10           A    They weren't able to.
      1-1               MR. McBRIDE: Lacks foundation. Calls for
      t2      expert. opinion.
      r3      BY   MR.    DEAN:

      L4                     Describe        why do you think theY were not
      15      able to?
       I6         A     He was still   tensing his whole body, still
       L1     bucking, like I mentioned, and just moving around.
       Iu         O     f 'm going t.o read some passages from
       L9     your     I have a transcript of the summary I have
       20     a transcript of the taped interview from the
       2I     Homicide detectives that Mr. McBride was asking you
       22      about earlier; okaY?
       z5               I'm going to read some passaqes/ and I want
       24      to ask you, No. L, if you remember that and then,
       25      No. 2, whether or not you remember .it, was it true;

                                                                                           Page 97
                        LITIVATE REPORTING + TRIAL SERVICES 1877'771.3312 | litivate.com

                                    Exhibit 6 Page 230
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3324 Page 47 of 59




            Michael Lee                                                         February 24,2017

       1              A    CorrecL.
       )              O    AII right.
       3                   You were asked by Detective Patterson,
       4
                                Itf think you talked about the fight
       tr                  part. After he was restrained, did he
       6                   continue to try t'o get out of restraints?
       7                   I don't want to put words in your mouth.
       R                   But. how he acted, carrYing him out,
       9                   setting him on the driveway and how he
      10                   acted unt.il he was ultimately   you lost
      11                   sight of him. "
      1,2                  That was the question to you. Your answer
      13      was /

      L4                           "When he was maximallyrestrained,
      15                    l-ike I said, his legs were brought up
      L6                    back toward his back section. He was
      t'7                   just trying to extend them kicking. "
      18                    There's more. But so far, do you remember
      I9      him still- trying to kick even when the                  maximum

      2A      restraints were fully aPPfied?
      2t              A     Yes.
      22              u     And even back in May of 20L5, you described
      ZJ      that motion with his legs as kicking; true?
      24          A    Correct.
      25               Then you said,

                                                                                             Page 99
                      LITIVATE REPORTING + TRIAL SERVICES | 877 .7.71 .3312 | litivate.com

                                   Exhibit 6 Page 231
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3325 Page 48 of 59




            Michael Lee                                                      February 24,2017

       1-                        Since you can't go so f ar , it ' s not
                                tt


       2                  going to     he's just pulling on himself
       3                  at. that Point. From the waist he's
       4                  kicking.He's doing that . "
       5               Were you trying to explain that if you
       6      tried to kick, Lhe cord would, then, Pull on the
       1      midsection cord on his bodY?
       B           A      CorrecL.
       9           O      But he was still       trYing to kick?
      10           A      CorrecL.
      11           O      You then saj-d,
      I2                       rrHers pulling his wrists away from

      13                  each ot.her as if he's trying to get them
      L4                  back in front., and he's just    we had to
      15                  hol-d down. I didn't hol-d down his head,
      76                  but his head had to be hel-d down because
      1a
      LI                  he was really trying to bring that head
      18                  up. Just when he kicked, he moved his
      19                  shoul-der and started thrashing his
      20                  shoulders.    "

      2L                  My question is:         Do you remember him trying
      22      to continue to move his          head?

      LJ          A    Yes.
      24          O    He continued             did he continue to try to
      25      move his shoulders?

                                                                                          Page 100
                    LITIVATE REPORTING + TRIAL SERVICES | 877 .771 .3312 | litivate.com

                                 Exhibit 6 Page 232
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3326 Page 49 of 59




               Michael Lee                                                       February 24,2017

       l-               A      Yes.
       )                O      And did he continue to try Lo move his
       3         hands      apart, even though he was handcuffed?
       4                A     Correct.
       5                O     Was this kind of thing happening the entire
           6     time he was on the driveway?
       '7               A      Yes.
           o
                        O      Did it continue t.o happen even when you put
           9     him on the gurney?
      10                A       Yes.
      11                O       You were asked, "Was medical aid given to
      L2         t.he   sub   ject?"   And you said, "Yes. "         And then you
      13         were asked, "Explain Lhat. "             You said,
      I4                               "Paramedics came in.         They evaluat.ed
      1-5                 him. I don't know all they did. I think
      I6                  they tried getting his pulse. "
      L1                  The question is first:   Do you remember as
      10
      IO         you sit here t.oday any paramedics trying to get his
      I9         pulse?
      20                A       With the bl-ood pressure cuf f ? Yes.
      2I                O       Is that what you meant by "trying to get
      22         his pulse" ?
      23             A    Yes. Excuse me. Yes.
      24             O     In addition to trying to put the bfood
      25         pressure cuff on his arm, do you remember seeing                    any


                                                                                             Page   101
                         LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                       Exhibit 6 Page 233
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3327 Page 50 of 59




            Michael Lee                                                       February 24,2017

       t_     paramedics trying to put their hands either on his
       2      neck or his wrists or any other place on his body                     la




       3      try to get a Pulse?
       4          A    I can't recall.
       5          O    You can'L recall- whether or not that
       6      happened?
       1           A        Yes.
       I           O        Then it       says/
       9                             "Did you give any medical- aid to
      10                    him? "

      11                    You said,
      I2                     "Just put him in the recovery
      13               position. "
      T4               And by that do you mean once he was on the
      15      driveway you turned him to his side?
      L6           A   Correct.
      L1           O   Do you remember what side he was on?
      18           A   I believe it was on his right side.
      I9           O   Did you     and he was stil-l restrained when
      20      he was      on    his side?
      2I       '    A          Correct.
      22            O          Then it    says    you were asked what did you
      23       see about what t.he paramedics were doing,
      24       essentially. You said, "They just started.                     Tried
       25      talking to t.he guy. "

                                                                                        Page 102
                       LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                     Exhibit 6 Page 234
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3328 Page 51 of 59




            Michael Lee                                                     February 24,2017

       1               Did you see paramedics appearing to you to
       2      try to communicate with Mr. Phounsy?
       3          A     I cantt recall specifically.  But, aqain,
       4      if that's what I said, then, Yes.
       5          O     That would have been based on an
       6      observation you made at the time?
       1         A     Correct.
       a
                 O     It says/
       9                    "And I t.hink they were trying to get
      10               the cuf f on.          rf



      1-1              The btood pressure cuff. We already talked
      L2      about that.       It    saYS'
      13                       "Then they gave him    I don't know
      L4                  what they gave him. But. two sedatj-ves or
      15                  something. Two shots. They said it was
      I6                  supposed to calm him down - Like I said,
      L1                  I can't remember what the exact name is,
      1B                  but I have seen if it's the same
      79                  thing, I've seen it work before. It
      20                  supposedly just mel-Iows them out, brings
      2I                   them back down. "
      22
                    '      Reading that to You, does it refresh your
       ZJ     recollection that you saw two shots, or is it a
       24     situation where you remember currently in your
       25     present. recofl-ection one shot but, if you told it to

                                                                                      Page 103
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 I litivate'com

                                     Exhibit 6 Page 235
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3329 Page 52 of 59




            Michael Lee                                                     February 24,2017

       1      t.he deputies, you must have seen two?
       2           A      The second Part.
       3           O      OkaY.

       4               If you totd t.hat to the deputies when it
       5      was fresher in your mind, it means you did see the
       6      application of two shots?
       1          A     Correct.
       o
       U          O     You were asked, "You say two shots?                  "Yeah-
       9      Two doses.    tt



      10                  Detective Patterson:          "Back to back?"        And

      11      you said,
      L2                         "No, not back to back. Just the
      13                  f irst one. And then, aqiain, I don't know

      L4                  the time laPse and then before theY
      l5               transported him. "
      I6               As you sit here today do you remember
      I7      you've already tol-d me you only currently remember
      18      one shot. Is that Lrue?
      I9            A      Correct.
      20            O      So you couldn't tel-l me today even if I
      2t      asked you what'the time interval was between the
      22      application of the fi-rst shot and the second shot,
              could you?
       24         A    No idea
       25           O      Then t.he event I'm going to talk about              now


                                                                                      Page 104
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                  Exhibit 6 Page 236
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3330 Page 53 of 59




            Michael Lee                                                    February 24,2017

       I      is taking him from the ground and putting him on the
       t      gurney.
       3                  Were the paramedics present when that
       4      transfer from the ground, the driveway, onto the
       5      gurney was happening?
       6           A       Yeah. TheY brought the gurney-
       1          O        Okay. He said, "What did you do after
       o
       u      this?"      You said,
       9
                                ttI assisted"    excuse me
      10                   "assisted with putting him on the gurney'
      11                   helped him get. strapped in the gurney
      I2                   straps, and that was it. "
      13                        Quest j-on: t'When he's get.ting
      L4                   strapped to the gurney and put on the
      15                   ambulance, what's his actions? Whatrs               he

      1,6                  doinq? "
      T1                          Answer: "Same thing. Still trying
      1B                    to kick his legs, still- tensing his whol-e
      L9                    body and still growling, "
      20                    My first question is: Do you remember
      2I      that        t.hose act.ions that I just described from
      22      your testimony when he was being placed onto the
      23      gurney?
      24            A      Yes.
      25            O      You were asked what kind of resLraints he

                                                                                     Page 105
                    LITIVATE REPORTING + TRIAL SERVICES |'877.771.3312 | litivate.com

                                  Exhibit 6 Page 237
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3331 Page 54 of 59




            Michael Lee                                                     February 24,2017

       1-     was in and his posi-t.ion on the gurney. You said,
       2                            kept him in the max restraints
                                   "We
       3                   but on the gurney kePt him in the
       4                   recovery position because paramedics sai-d
       5                   we can't have him on his stomach."
       6                   Do you remember that as You sit here
       1      today?
       B          A     I remember putting him in the recovery
       9      position.
      10           O    You just don'L know what promPted You to do
      11      that, whet.her it was you just doing it or the
      I2      paramedics telling you that that has to happen. T^J_>


      13      that accuraLe?
      I4          A    Correct.
      15                   MR. McBRIDE: Objection.              Leading.
      76      Misstates prior test.imonY.
      1'1
      LI      BY MR. DEAN:
      18            O      The   question t.o you was, "When you saw him,
       t9     was he act    ing like he"          this   l_s   when he      il   ll_

      20      set   r.he   context for you. This         l_s   on the gurney now;
       2I     okay?
       22           A      Okay.
       ZJ           r)       "When you saw him was he acting like he
       24                  woul-d be a danger to everybody if he was
       25                  taken out of his restraints?r'

                                                                                         Page 106
                     LITIVATE REPORTING + TRIAL SERVICES |1877.771.3312 | litivate.com

                                   Exhibit 6 Page 238
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3332 Page 55 of 59




            Michael Lee                                                       February 24,2017

       1                    And    you said,
       2
                                    ttYeah.    To   get hirn out of
       3                    restraint.s / ir woul-dn'L have been qood. "
       4                    My question is: Does that sound accurate?
       5           A        ICD.


       6           O        Why woul-dn't      ir   have been good?
       1           A        Because we put the cord cuffs on for               a

       I      reason, and it was because he was being so violent
       9      in his behavior. And since he was still- exhibit'ing
      10      those behaviors while in cord cuffs, Lf you took
      t-1     them off , they would stil-l- continue.
      L2          O     Do you think that 1t would have been
      13      unsafe     based on your observatj-ons, would it have
      t4      been unsafe for the paramedics if he was taken out
      15      of t.he maximum restraints?
      I6           A    Absolutely.
      T7                MR. McBRIDE: Ob;ection. Calls for
      1B      speculat.ion.
      L9                    MR.    DEAN: The answer?
      20                     THE   REPORTER:        "Absolutely."
      21,                   MR.    DEAN: Thank you.
      22                     I appreciate it.          I appreciate it.       Thanks

      23      very     much.

      24                     MR. McBRIDE :      Al-1 right .    Two quick ones.
      25


                                                                                           Page 107
                       LITIVATE REPORTING + TRIAL SERVICES i.877.771.3312 | litivate.com

                                    Exhibit 6 Page 239
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3333 Page 56 of 59




            Michael Lee                                                         February 24,2017

       t_                                FURTHER EXAMINATION

       2      BY MR. DEAN:
       3             O        Did the paramedics at any point ask you any
       4      questions       ?


       5             A        About?     T don't recall       any questions being
       6      asked of        me.

       1             O        About what had           the intensity or the
       o      duration of the struggle insi-de?
       9          A    I can't recall anything specific.
      10          o    Now, when you placed Mr. Phounsy on t.he
      11      qurney/ were his legs hanging off the gurney in any
      I2      way?

      13                      THE WITNESS:        Hanging off?       No. Wou]d the
      I4      shoe be over the edge just because of his size? I
      15      think anybody's foot would be over the edge. But
      16      hanging off? No.
      T1      BY MR. DEAN:
      18             O         Do you sPecificallY        remember any part of
      I9      Mr. Phounsy's leg hanging over the edge of the
      20      gurney?
      2I             A         No.

      22             O         You put the orange straps or helped apply
      ZJ      the orangie straps to Mr. Phounsy on the gurney?
      24          A    The gurney straPs?
      25             O         Yes.

                                                                                             Page 108
                         LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com
                                      Exhibit 6 Page 240
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3334 Page 57 of 59




            Michael Lee                                                      February 24,2017

       1           A        Yes.
       z           O        Did you apply both of those?
       3           A        No.

       4           U        How tight. did you apply those straps?
       5                    MR. CHAPIN: Lacks foundation. Overbroad.
       6      Vague and ambigtuous.
       1                    THE WITNESS:       Just cliP and make sure
       o      they're snug so             it's pointless to even put a
       9      strap if it's just loose.
      10      BY MR. DEAN:
      11           O        So it was snug?
      L2           A        CJ-ose   to the   bodY.
      13           O        Okay.
      I4           A    Like a seatbelt.
      15          O     Did you check it t.o make sure Mr.                Phounsy

      16      cou1d still breathe after you attached it?
      I7            A       No.

      1B            O       Did    you see anybody    else check it to make
      I9      sure Mr. Phounsy         cou.l-d stil-1 breathe after you
      20      attached ir?
      2T            A       Did I see anybody? No.
      22                    MR. McBRIDE: Thatfs all I have.               Same

      23      stip?
      24                     MR. CHAPIN: Sure.
       25                    MR. OSTtrRBERG: Sure.

                                                                                          Page 109
                       LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | litivate.com

                                    Exhibit 6 Page 241
    Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3335 Page 58 of 59
                                                                OF PERJURY                                2
                                      UNDER PENALTY
                     DECLARATION

                                                                      under                               3
                                  LEE'         dO    herebY certifY
                       T, MICHAEL
                                  r-hat I          have  read tfle foregoing
                       of perjury                                                   24
                                           taken on FebruarY
                Ly                                                 '

                          my dePosition
              scriPtr of                    correct ions as appear
                               made such
                 that t have                    bY me; thrat mY
                                       i aI ed
                         in i-nk, inic                          is Lrue
           t- ed hereln
                                                as corrected'
                                   ca j-ned }-iereln      '
           st
                Coffeu\'      '
                                                              day of
                         DATtrD THI
                                      S
                                                                       :--JT

           20   11,,    at        N ft'{  (cit.y
                                                                        (   sLate

                                                                               &*-
                                                                  MI C}IAE L LEE


4


5


16

I1

1B


 I9

    20

    2\
    22

     ?'L




     1q.
                                                                                               Page 112
                                                                                  | litivate'com
                                                            sERvrcES rB17 7713g12
                                                    + TR'AL
                             LITIVATE REPORTING




                                                   Exhibit 6 Page 242
Case 3:15-cv-02692-H-MDD Document 159-16 Filed 03/11/19 PageID.3336 Page 59 of 59




            Michael Lee                                                         February 24,2017

       1                                CERTTF]CATE        OF


       2                  CALIFORNTA CERTIFIED SHORTHAND REPORTER

       3                    T, the undersigned, a Certified            Shorthand
       4      Reporter of the State of Cal-ifornia,                do hereby
       5      certifY:
       6               That the foregoing proceedings were taken
       '7     before me at the time and place herein set forth;
       B      that any witnesses in the foregoing proceedings,
       9      prior    to testifying,        were placed under oath; that                  a

      10      verbatim record of the proceedings was made by                      me

      11      using machine shorthand which was thereafter
      L2      transcribed under my direction; further, that the
      13      foregoing is an accurate transcription                 thereof.
      74                    The dismantling          of this transcript    will
      15      render the reporLer's           certifj-cate      null and voi-d.
      L6                    I further      certifY     that I am neither
      I1      financially        interested     in the action nor a refative
      1B      or employee of any attorney of any of the parties                        '

      19               Reading and signinq was requested-
      20                    IN   WITNESS WHEREOF,        I have this date
      21,      subscribed my       name.

      22

      ZJ      Dated:       March 9, 2011
                                                            THLEEN S              GHL]N
      .A
      z-a                                                 CSR No. 5845

      25


                                                                                               Page 114
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                   Exhibit 6 Page 243
